                      Case 1:18-cr-00220-NRB Document 43 Filed 02/08/21 Page 1 of 1
                                                    LAW OFFICES OF
                                             STEPHEN TURANO
                                                         ______

                                                  sturano@turanolaw.com

 275 MADISON AVENUE                                                                               60 PARK PLACE
 35TH FLOOR                                                                                             SUITE 703
 NEW YORK, NY 10016                                                                             NEWARK, NJ 07102
        _____                                                                                         ______

 TEL (917) 974-1781                                                                                 TEL (973) 648-6777
 FAX (212) 208-2981                                                                                 FAX (212) 208-2981
                                                                                                          ______

                                                                                     REPLY TO NEW JERSEY OFFICE


                                                   February 6, 2021

        Via ECF
        The Honorable Naomi Reice Buchwald
        United States District Judge
        Southern District of New York
        Daniel Patrick Moynihan US Courthouse
        500 Pearl Street
        New York, NY 10007

                 Re:      United States v. Sharkeif Jones
                          Case No. 18 Cr. 220 (NRB)

        Dear Judge Buchwald:

       As Your Honor is aware, I represented Sharkeif Jones on the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. Mr. Jones was
previously sentenced by the Court.

      I write to request that I be re-appointed nunc pro tunc to February 1, 2021, so that I may submit a CJA
voucher for the work performed in connection with Mr. Jones’s motion for compassionate release.

        Mr. Jones is currently in quarantine because of COVID concerns. I request that I be provided ample
time to confer with Mr. Jones and obtain medical records to supplemental his compassionate release motion.

     I thank the Court for its attention to this matter.
$SSOLFDWLRQJUDQWHG
6225'(5('                                                               Respectfully submitted,

                                                                          /s/ Stephen Turano

                                                                          Stephen Turano
'DWHG1HZ<RUN1HZ<RUN
    )HEUXDU\
      cc: Julianna Murray, AUSA (via ECF)
